Filed 2/22/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 41







Mylinda R. Troxel, 		Plaintiff and Appellant



v.



North Dakota Department 

of Transportation and Francis 

Ziegler, Director, Department 

of Transportation, 		Defendants and Appellees







No. 20110295







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Monte Lane Rogneby (argued), U.S. Bank Building, 200 North 3rd Street, Suite 201, P.O. Box 2097, Bismarck, ND 58502-2097, for plaintiff and appellant.



Michael Trent Pitcher (argued), Assistant Attorney General, Office of Attorney General, 500 North 9th Street, Bismarck, ND 58501-4509, for defendants and appellees.

Troxel v. N.D. Dep’t of Transportation

No. 20110295



Per Curiam.

[¶1]	Mylinda Troxel appeals a district court judgment affirming a North Dakota Department of Transportation hearing officer’s decision suspending her driving privileges for three years.  Troxel argues law enforcement did not have a reasonable and articulable suspicion to stop her vehicle.  We conclude the agency’s order is supported by a preponderance of the evidence and summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Dale V. Sandstrom

Everett Nels Olson, S.J.



[¶3]	The Honorable Everett Nels Olson, S.J., sitting in place of Kapsner, J., disqualified.